Citation Nr: 0422522	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Whether new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for lumbar spine arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from February 1952 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that no new and material evidence 
had been submitted to reopen the claims for service 
connection for lumbar spine arthritis, and peptic esophagitis 
with duodenitis and acute gastric mucosal erosions, claimed 
as a "stomach disorder".

With the veteran's July 2002 substantive appeal, he submitted 
copies of letters sent to him from the RO in February 1965 
notifying him that his claim had been denied, and in October 
2000 notifying him of a scheduled VA examination.  This 
evidence was received subsequent to the most recent Statement 
of the Case (SOC), and without a waiver; however, it is not 
relevant to the issues of whether back or stomach conditions 
were incurred in service.  As such, this evidence need not be 
remanded for consideration by the RO.  See 38 C.F.R. § 19.37; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1229 (Fed. Cir. 2003).  

In June 2003, a hearing was held before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claims to reopen. 

2.  In a July 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection for arthritis of the 
lumbosacral spine and a stomach disorder.

3.  The evidence received subsequent to the Board's final 
July 1997 decision does not bear directly and substantially 
upon the specific matter under consideration; is cumulative 
or redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that denied an effort to 
reopen the claims for service connection for a stomach 
disorder and lumbar spine arthritis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38. C.F.R. § 20.1100 (1997).

2.  No new and material evidence has been received, since the 
July 1997 decision of the Board, to reopen the claims of 
entitlement to service connection for a stomach disorder and 
lumbar spine arthritis.  38 U.S.C.A. 5108 (West 2002); 38 
C.F.R. 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to reopen his claims for service 
connection in a March 2001 letter, in the September 2001 
rating decision and the May 2002 statement of the case (SOC).  
In the September 2001 rating decision, the veteran was 
informed that to reopen his claims he would have to submit 
evidence that was both new and material to the claim, and 
that the evidence submitted was not new and material because 
it was not relevant to his claims.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2001 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claims, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In numerous 
communications with the VA, including his personal hearing in 
June 2003, the veteran was repeatedly put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  While the veteran 
has continued to argue that he has submitted new and material 
evidence to reopen his claims, he has consistently indicated, 
most recently in his June 2003 hearing, that he has never 
been told by any doctors that his stomach condition and 
lumbar spine arthritis are related to service.  He has been 
unable to identify any relevant records.  Nevertheless, the 
RO has procured all current records of treatment which might 
be relevant, including private records of treatment and VA 
outpatient treatment records.  VA examinations were provided 
the veteran in November 2000 and May 2001.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 01-944, 
(U.S. Vet. App. June 24, 2004), the Court discussed, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran filed his claim to 
reopen in August 2000, a VCAA notice was sent in March 2001 
notifying the veteran of the information and evidence needed 
to substantiate his claims, and well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA.  An initial 
AOJ decision was made in September 2001.  Because the VCAA 
notice in this case was provided to the appellant prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini.  The applicable 
requirements of the VCAA have been substantially met by the 
RO, and there are no areas in which further development may 
be fruitful.  There would be no possible benefit to remanding 
the claim, or to otherwise conduct any other development.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Factual Background

The veteran's December 1948 Air Force enlistment examination 
report indicates that his spine and gastrointestinal system 
were normal with the exception of an atrophied left testicle.  
In January 1949, the veteran underwent an orchiectomy and 
repair of left inguinal hernia.  A medical examination in 
February 1952 revealed a normal spine and gastrointestinal 
system.  No complications or sequelae from the hernia 
operation were indicated.  A September 1953 service medical 
record shows that the veteran complained of three days of 
constipation without abdominal cramps.  In January 1954, he 
complained of drawing and aching in the area of his left 
inguinal hernia repair.  The diagnosis was scar tissue 
causing difficulty.  In April 1956, the veteran complained of 
pain at the scar site.  In October 1956, the veteran 
presented with complaints of nausea and vomiting.  He had no 
fever.  The diagnosis was acute gastritis of undetermined 
cause.  In April 1957, the veteran complained of becoming 
nauseated at the smell of any food.  He denied diarrhea, 
abdominal pain, fever or chills.  The service medical records 
are negative for further pertinent complaints or diagnoses.  
The October 1957 discharge examination report indicates that 
the veteran had a normal spine and gastrointestinal system, 
with no reference to stomach problems.

On VA examination in June 1958, there was no recurrence of 
the left inguinal hernia and no abnormalities of the 
digestive system.  The veteran's abdomen was palpable without 
masses or tenderness and he denied any recurrence of symptoms 
such as vomiting experienced in service.  The veteran also 
complained of low back problems, denying any history of 
injury.  Orthopedic examination showed no abnormal curvature 
of the spine, no muscle spasm or tenderness and that the 
veteran had full range of motion.  X-rays were negative.  In 
July 1958, the RO denied service connection for acute 
gastritis and arthritis.  The veteran did not appeal.

In February 1980, the veteran was evaluated by a private 
physician for complaints of low abdominal pain as well as for 
rectal pain and hypertension.  No stomach disease was 
diagnosed.  The veteran was admitted for hospitalization in 
November 1981.  The treating physician noted the veteran's 
complaints of abdominal pain, and that the history obtained 
from the veteran was of questionable reliability.  The 
veteran stated that he had discomfort in a line extending 
from the right lower quadrant of the abdomen to the lower 
substernal part of the chest for about one week and mostly a 
few inches from the midline on the right side.  He reported 
that the pain was burning in nature, similar to indigestion, 
and worse when he moved around.  The veteran reported 
numerous hospitalizations due to stomach troubles, as early 
as 1962.  Examination revealed a flat abdomen with active 
bowel sounds and without significant tenderness at the 
present time.  There was no evidence of organomegaly or 
abnormal mass.  The examiner noted that the previous 
examination revealed some abdominal tenderness.  The final 
diagnosis included peptic esophagitis, acute gastric mucosal 
erosion, and possible esophageal spasm.  A February 1982 
rating decision denied service connection for peptic 
esophagitis with duodenitis and acute gastric mucosal 
erosions. 

A VA outpatient treatment record dated in March 1988 
indicates that the veteran complained of a nervous stomach 
and underwent psychiatric evaluation for stress management 
resulting in diagnoses including indigestion and anxiety.  In 
a January 1989 Board decision, service connection was denied 
for a gastrointestinal disorder.  An April 1989 chest X-ray 
examination revealed nothing remarkable other than gastric 
distension from bowel gas.  A May 1989 outpatient treatment 
record indicated that the veteran complained of low back 
pain.  The impression was lumbar spasm questionably secondary 
to degenerative joint disease.  In October 1989 the veteran 
was noted to have had the onset of low back pain a few years 
earlier.  The diagnosis was degenerative joint disease, per 
history.  However, X-rays of the spine were normal.

A December 1989 rating decision found that no new and 
material evidence had been received to warrant reopening the 
veteran's claims of entitlement to service connection for 
lumbar spine arthritis or for a stomach disorder.  The 
veteran did not appeal.  A January 1995 rating decision again 
denied reopening the veteran's claims and the veteran 
appealed this decision to the Board.  In a July 1997 
decision, the Board found that no new and material evidence 
had been received to warrant reopening the veteran's claims 
of entitlement to service connection for lumbar spine 
arthritis or for a stomach disorder.  The Board noted that 
none of the evidence submitted related to the question of 
whether an existing stomach disorder or lumbar spine disorder 
was related to active service.

Treatment records from Methodist Hospitals of Dallas show 
treatment for lumbar pain in May 2000 and back strain in June 
2000.  VA outpatient treatment records show that the veteran 
was seen in June 2000 for gastritis versus peptic ulcer 
disease, most likely from chronic NSAID use.

In July 2000, the veteran wrote the RO indicating that he 
wished to file a claim for service connection for gastritis, 
among other issues.  A VA general medical examination was 
conducted in November 2000.  In conducting the interview, the 
examiner noted that the veteran's answers were vague and 
uninformative, but based on his medication he appeared to be 
under treatment for gastroesophageal reflux disease.  

VA outpatient treatment records show that an EGD and 
colonoscopy were performed in December 2000 with normal 
esophagus and stomach findings.  He was treated for positive 
serum H. pylori.  The veteran was treated in February 2001 
for complaints of lower abdominal pain.  No diagnosis was 
given.  He also complained of lower back pain for the past 
several months.  The pain was improved by rest and worsened 
with exercise.  In May 2001, the veteran was treated for 
recurrent abdominal pain of 40 years duration, about two 
hours after eating, primarily at night.  

On VA examination in May 2001, the veteran did not appear 
acutely or chronically ill.  Abdominal examination revealed 
no organs or masses palpable.  The examiner noted that the 
veteran had no symptoms of gastritis at the present time and 
there were no further studies needed.  Examination of the low 
back was essentially normal.

In June 2003, the veteran provided testimony in a personal 
hearing before the Board.  He testified to having been 
treated during service for his back as well as his stomach, 
and that doctors had told him that his stomach problems were 
derived from his back problems.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 C.F.R. §§ 20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim may be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in August 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

The Board observes the July 1997 Board decision, which denied 
as not new and material evidence submitted to reopen the 
claims for service connection for a stomach disorder and 
lumbar spine arthritis, is the last final decision on these 
issues.  The bases of that decision were that there was no 
competent evidence submitted to show that a current stomach 
disorder or low back disorder were related to active service.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1997).

There has been no evidence submitted since the final July 
1997 decision of the Board showing that a stomach disorder or 
a low back disorder were incurred in service.  Although the 
veteran has argued that there is a connection between his low 
back and his stomach problems, this is not evidence to show 
service incurrence and is not relevant.  The veteran's 
statements that he was treated in service for these disorders 
were previously considered by the Board in July 1997 and 
cannot serve as a basis for reopening the claim.  See 
38 C.F.R. § 3.156(a).  Nor are current records of treatment 
for the veteran's stomach and back conditions material 
because they are not relevant to the veteran's stomach and 
back conditions during his active service.  See id.  The only 
evidence submitted concerning the question of whether the 
veteran's stomach and back conditions were incurred in 
service are the veteran's statements, which are not new and 
were previously considered by the Board in July 1997.  See 
id.; see also Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
Board notes that while the testimony does not serve to reopen 
the claim, the undersigned found the veteran's testimony to 
be credible.  

Accordingly, the Board finds that the evidence received 
subsequent to the July 1997 decision is not new and material 
and does not serve to reopen the veteran's claims for service 
connection for a stomach disorder and lumbar spine arthritis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(a).


ORDER

No new and material evidence sufficient to warrant reopening 
the claims of entitlement to service connection for a stomach 
disorder and lumbar spine arthritis has been submitted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



